Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This Office Action is response to Applicants' Non-Final Office Action filed on 02/25/2022. Claims 1, 7-8, 10-13, and 17 have been amended. Claim 6 has been canceled. Claims 1-5, and 7-17 are pending in this Office Action.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner's amendment was given in a telephone interview with Kathy A. Wojtalewicz (Reg. No.: 64,266) on 03/15/2022 at 416-920-8170.

In claims:

Please replace claims 1, 10-12, and 17 with the amended claims 1, 10-12, and 17. 
Claim 6 canceled.







Amendments to the Claims:

1.	(CURRENTLY AMENDED) A method for maintaining consistency of data between data-sets stored in a master database of a master computing node and corresponding data-sets stored in a replication database of at least one replication computing node, wherein each time an updated version of a stored data-set is received, the master computing node is configured for updating a corresponding data-set stored in the master database and transmitting replication data relating to the updated data-set version to the at least one replication computing node for replication, each data-set comprising a plurality of data fields arranged in a predetermined layout defined according to a data-set representation (DSR) structure, which is stored together with each data-set in the master and replication databases, the method comprising:
processing at the master computing node by means of a master processing module an updated version of a stored data-set, the step of processing comprising:
receiving by means of a data receiving engine, the updated version of a stored data-set in the master database;
processing the updated data-set version by means of a processing engine to generate an updated DSR structure;
analyzing the updated DSR structure by means of an analyzing engine to extract the data fields of the updated data-set version;
classifying by means of a classification engine the extracted data fields into stable data fields, comprising data values that change at a first frequency rate, and volatile data fields, comprising data values that change at a second frequency rate, which is higher than the first frequency rate, the updated DSR structure defining an order of the volatile data fields, and a size of the data values stored in the at least the volatile data fields;

preparing by means of a data preparation engine the data to be replicated at the least one replication computing node, the replication data comprising the bit-vector; and
transmitting by means of a data transmission engine the replication data to the at least one replication computing node; and
replicating at the at least one replication computing node by means of a replication module the replication data, the step of replication comprising:
receiving by means of a replication data receiving engine the replication data;
processing by means of a replication processing engine the replication data to extract the data values to be replicated;
selecting by means of a DSR selection engine a replication DSR structure corresponding to the replication data; and
replicating by means of a replication engine, based on the selected replication DSR structure, data values extracted from the replication data in the corresponding replication data-set.

6.	(CANCELLED)

10.	(CURRENTLY AMENDED) The method of claim 1, wherein the bit-vector is encoded as a difference from a previous bit-vector generated for a previous version of the corresponding data-set.

11.	(CURRENTLY AMENDED) The method of claim 1, wherein the step of generating the bit-vector comprises comparing the updated DSR structure with the DSR structure of the data-

12.	(CURRENTLY AMENDED) The method of claim 11, wherein the step of selecting the replication DSR structure at the at least one replication computing node comprises determining whether the replication data comprises an updated DSR structure, wherein when an updated DSR structure is transmitted then the updated DSR structure is selected as the replication DSR structure, otherwise the DSR structure of the stored replication data-set is selected as the replication DSR structure.

17.	(CURRENTLY AMENDED) A consistency acceleration engine for maintaining consistency of data between data-sets stored in a master database of a master computing node and a replication database of at least one replication computing node of a distributed computer architecture, wherein each time an updated version of a stored data-set is received, the master computing node is configured for updating a corresponding data-set stored in the master database and transmitting replication data relating to the updated data-set version to the at least one replication computing node for replication, each data-set comprising a plurality of data fields arranged in a layout defined according to a corresponding data-set representation (DSR) structure, which is stored together with the corresponding data-set in the master and replication databases, the consistency acceleration engine comprising:
a master processing module configured to process at the master computing node a stored data-set, the master processing module comprising:
a data receiving engine configured to receive an updated version of a stored data-set corresponding to a stored data-set in the master database;

an analyzing engine configured to analyze the updated DSR structure to extract the data fields of the updated data-set version;
a classification engine configured to classify the extracted data fields into stable data fields, comprising data values that change at a first frequency rate, and volatile data fields, comprising data values that change at a second frequency rate, which is faster than the first frequency rate, the updated DSR structure defining an order of the volatile data fields, and a size of the data values stored in the at least the volatile data fields;
a bit-vector engine configured to generate a bit-vector storing the data values extracted from the volatile data fields, the data values extracted from the volatile data fields stored in the bit-vector in the order identified by the updated DSR structure;
a data preparation engine configured to prepare the data to be replicated, the replication data comprising the bit-vector; and
data transmission engine configured to transmit the replication data to the at least one replication computing node; and
a replication module configured to replicate at the at least one replication computing node the replication data, the replication module comprising:
a replication data receiving engine configured to receive the replication data;
a replication processing engine configured to process the replication data to extract the data values to be replicated;
a DSR selection engine configured to select a replication DSR structure corresponding to the replication data; and
a replication engine configured to replicate, based on the selected replication DSR structure, the extracted replication data values in the corresponding replication data-set stored in a replication database.
Allowable Subject Matter
4. 	Claims 1-5, and 7-17 are allowed.
	The closest prior art, US Patent Publication No.  2016/0328432 A1 of Raghunathan (hereinafter Raghunathan) teaches systems and methods of storing time series data sets, replicating the time series data sets across locations, indexing and sketching the time series incrementally, and fast retrieval of the time series data and/or their synopses; wherein the closest prior art, US Patent Publication No.: 2006/0074935 A1 of Zimmerer (hereinafter Zimmerer) teaches methods for machine-implemented representations of collections of objects, the method providing data structure definitions that define a set object to represent the collection of objects; and generating, with a computer-implemented constructor using the one or more data structure definitions; wherein the closest prior art, US Patent Publication No.: 2014/0129530  A1 of Raufman (hereinafter Raufman) teaches a computerized system storing instructions that when executed manage a novel data structure and related group of algorithms that can be used as a method for representing a set and as a base for very efficient indexing, hash and compression.
Also, Raghunathan, Zimmerer and Raufman fail to teach classifying by means of a classification engine the extracted data fields into stable data fields, comprising data values that change at a first frequency rate, and volatile data fields, comprising data values that change at a second frequency rate, which is higher than the first frequency rate, the updated DSR structure defining an order of the volatile data fields, and a size of the data values stored in the at least the volatile data fields; generating by means of a bit-vector engine, a bit-vector storing the data values extracted from the volatile data fields, the data values extracted from the volatile data fields stored in the bit-vector in the order identified by the updated DSR structure.
However, the prior arts of record such as  Raghunathan, Zimmerer and Raufman not teach or fairly suggest the steps as processing by means of a replication processing engine the 

The dependent claims bring definite, further limiting, and fully enable by the specification are also allowed.

5. 	        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
03/15/2022									
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156